UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPARROW FUND MANAGEMENT LP,

Plaintiff,
M
- against -
18 Civ. 492] (PGG) (KHP)
MIMEDX GROUP, INC., PARKER H.
PETIT, and JOHN DOES 1-10

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Plaintiff Spai“row Fund l\/lanagement, LP (“Sparrow”) brings this defamation
action against Defendants Mil\/Iedx Group, Inc. (“MiMedx”), Pai'l<er H. Petit, and John Does.
Plaintiff alleges that Defendants defamed it by making false statements about Sparrow in
connection with a prior civil action.

Defendants Mil\/[edx and Petit have moved to dismiss (Mtns. (Dkt. Nos. 44, 46))
On Deeember l4, 2018, Magistrate Judge Kathai'ine H. Parker issued a Report and
Recommendation (“R&R”) recommending that this Court grant in part and deny in part
Defendants’ motions (R&R (DI<t. No. 84) at 25)l

Plaintiff and Defendants filed timely objections to the R&R. (Objs. (Dkt. Nos.
92~94)) Having reviewed the parties’ objections, this Court Will adopt Judge Parker’s R&R in

part as set forth below, and Wiil grant Defendants’ motions to dismiss in their entirety.

 

t All references to page numbers in this Order are as reflected in this Distl‘ict’s Electronic Case
Filing System.

 

BACKGR()UND
I. FACTS

Plaintiff Span'ow is a New Yorl<~based hedge fund. (Cmplt. (Dkt. No. 6)1l 1)
Defendant MiMedx is a biopharmaceutical company With its principal place of business in
Georgia. (li 11 2) Defendant Petit is the Chairrnan and Chief Executive Ofi`lcer of Mil\/ledx.
(ld_. 11 3) John Does 1-10 are anonymous Twitter users. (Li 1[ 4)

The instant action arises out of an earlier civil action (the “Mil\/Iedx Action”). _S_ee

MiMedx Grp., Inc. et al. v. Sparrow Fund Mgmt. LLP et aI., 17 Civ. 7568 (PGG) (KHP)

 

(S.D.N.Y. 2017). Judge Parker summarizes that suit as follows:

The MiMedx Action was commenced on October 4, 2017 against Sparrow,
Viceroy Research, and BR Dialectic Capital Management LLC and its principal
John Fichthorn for defamation and related torts. [(MiMedx Action Dl<t. No. l)]
The gravamen of the allegations in [the MiMcdx Action] Was that Sparrow or one
of its principals (Nathan Koppikar), using the pseudonym Aurelius Value,
defamed Mil\/Iedx in blog posts and tweets with the aim of harming market
confidence in Mil\/ledx and bettering Sparrow’s short positions in MiMedx stock.
Span'ow denied that it Was Aurelius Value and argued to this Court that MiMedx
had publicly recognized that it did not know Who Was behind Aurelius Value.
[(Mil\/ledx Action Dkt. Nos. 55, 56)] Spairow moved to dismiss the complaint in
the MiMedx Action. It also moved for sanctions against Mil\/[edx under Rule 11
of the Federal Rules of Civil Procedure. The Court granted Sparrow’s motion to
dismiss but denied its motion for sanctionsl E Mil\/ledx Grp., Inc. v. Sparrow
Fund l\/lgmt. LP, 17 Civ. 7568 (PGG) (KHP), 2018 WL 847014 (}an. 12, 2018),
adopted by 2018 WL 4735717 (Sept. 29, 2018). The Mil\/ledx Action was
subsequently terminated in its entirety after MiMedx elected not to tile an
amended complaint [(l\/lil\/ledx Action Dl<t. Nos. 116, 117)]

(R&R (Dia. No. 34) at 2~3)

On June 5, 2018 - during the pendency of the MiMedX Action _ Sparrow
commenced this action against Defendants. (Cmplt. (Dkt. No. 6)) Sparrow alleges that MiMedx
and/or Petit made a number of defamatory statements about it, all related to claims made in the
MiMedx Action. (LdL 1111 12-27) Spai“row also alleges that Mil\/iedx and Petit conspired With the

John Doe Defendants to further defame Span'ow on social media. (Ld. 1111 28-3 9)

 

l.

Judge Parker summarizes the alleged defamatory statements as follows:

Statements made in MiMedx’s pleadings in the MiMedx Action, such as the
allegation that Aurelius Value is one or more of Sparrow’s partners or
employees and that “[i]n an all-out effort to ensure that they Would profit from
their negative investments, Defendants [including Sparrow] have maliciously
disseminated materially false, misleading and defamatory statements about
l\/liMedx and its employees to shareholders and the investing public, intending
to fraudulently manipulate the market for MiMedX’s stock and to allow
Defendants [including Sparrow] to reap enormous profits from the resulting
price decline.” (Ld. 1111 12, 141-116) (collectively, “Statement l.”)

ln an Octobcr 31, 2017 10-Q filing With the SEC, MiMedx disclosed the
MiMedX Action and {“again repeated its statement that Sparrow is Aurelius
Value.”] (I_d. 11 13) (“Statement 2.”)

On or about October 4, 2017, Petit publicly stated with regard to the
defendants in the Mii\/iedx Action:

“We contend that the defendants knowingly concocted and disseminated false
statements against Mil\/Iedx and our employees to our shareholders, the
investment community and the public at large. To manipulate the market and
serve their financial interest in driving down the price of MiMedx stock, they
made these misleading statements ln their baseless statements, they either
purposely omitted facts or context favorable to Mil\/ledx, made suggestions
concerning the Company that ran counter to the facts known by the
defendants, or refused to do any informational and fact-finding due diligence,
but just published any information that supported their conspired short thesis.

We believe these types of illegal short attacks are ultimately short term in
nature When the fundamentals of a business such as MiMedx are strong.
Eventually, the constant outstanding performance delivered by MiMedX
cannot be ignored. Unfortunately, in the meantime, honest shareholders may
be deceived and harmed by the loss of their investment value, while dishonest
individuals and entities are able to profit through manipulation.” (l_d. 11 17)
(“Statement 3 .”)

On or about October 4, 2017, Bill Taylor, President and COO of Mil\/Iedx
stated:

“In our press release of September 29, 2017, We alerted our shareholders to
the document We posted on the MiMedx Website to expose the false and
misleading information distributed by Viceroy Research and Aurelius Value.
We encourage everyone to thoroughly read the document to gain the
appropriate insight into the volume of misleading information, outright lies
and libel against innocent individuals and the Company these organizations or

 

persons have stooped to publish. ln this document, we have posted numerous
examples that easily discredit their statements.” (Ld_. 11 18) (“Statement 4.”)

On or about October 17, 2017, MiMedx issued a press release accusing “short
sellers of impersonating Pete Petit and sending out fake emails on his behalf”
and described such actions as “a crime.” (1¢1 19.) Petit commented publicly
on this press release by stating: “[w]e believe this activity is related to the
recent short seller attacks on the Company. This particular group of short
sellers continues to resort to ridiculous and unscrupulous means to attempt to
do damage to Mil,`\/Iedx. Of course their ultimate goal is to depress the price of
our stock. However, by impersonating me in emails to our analysts, with
comments that create insecurity relative to our Company’s performance or my
ethics and integrity, is reprehensible and unlawful We have also seen other
indications of unlawful activity.” (ldg) (collectiveiy, “Statement 5.”)

On or about October 27, 2017, on a public call with investors, Petit described
the activities of those “entities that are involved in this unlawful short selling
activity” as “illegal.” (l_d_. 11 20) (“Statement 6.”)

On November 10, 2017, an article by Linette Lopez was published in Business
Insider about MiMedx entitled “The so-called Trump of Georgia is on a wild
crusade against Wall Street short sellers.” (1¢ 11 21.) On November 14, 2017,
in a publicly-posted letter, Petit responded to the article by stating: “MiMedx
filed lawsuits in order to find legal relief and obtain damages for false and
defamatory statements made by certain entities acting as shills for short~sellers
illegally attempting to manipulate l\/fil\/ledx stock.” (Li 11 22.) Petit also
stated that “1the short sellers, including Sparrow] are wrong when the basis of
their short sell thesis is founded on false and fraudulent information and
meritless claims. In fact, that is against the law.” (l;l_. 11 22) (collectively,
“Statement 7.”)

On or about November 30, 2017, Petit stated in a public conference in New
York that “sbort sellers” are engaged in “illegal” behavior. Further, Petit
identified the short sellers to whom he Was referring as those who l\/liMedX
was going “down the civil path with.” (l_d_. 11 23) (“Statement 8.”)

On or about November 30, 2017, Petit wrote a letter to the SEC, which
MiMedX published on its website on a page for “short selling connnentary.”
ln the letter, Petit described Aurelius Value as a “shill” engaged in “recent
illegal short selling.” (I_d. 11 24.) He further stated:

“l realize that ordinary people do not understand just how corrupt dishonest
persons can become. Real truthful facts do not mean anything to individuals
Who have their own agenda. . . . This has become a classic case . . . of what
fraudulent stock manipulation really involves . . . [T]hese particular illegal

 

short sellers apparently do not care about credible sources for their
information.” (l_d. 11 24) (collectively, “Statement 9.”)

10. On or about December 13, 2017, Petit referred to “illegal short selling
activities” in a public conference call with investors (L 11 25) (“Statement
10.”)

ll. On or about January 18, 2018, Petit referred to short sellers “using illegal
techniques” in a conference call With investors (Li 11 26) (“Statement ll.”)

12. Sometime in February 2018, MiMedx posted a rebuttal of claims made by
Aurelius Value on its website, suggesting criminal and illegal activity. (Fl“c;lml 11
27) (“Statement 12.”)

(R & R (Dkt. No. 84) at 3~6)
Sparrow further claims that the John Doe Defendants conspired with MiMedx and
Petit to make defamatory statements about Sparrow on Twitter and in a blog post. Judge Parker
describes the factual basis of the conspiracy allegation as follows:
“Concurrent with the filing of MiMedx’s complaint, a group of anonymous
bloggers began simultaneously tweeting and posting content clearly designed to

promote MiMedx stock while simultaneously disparaging Sparrow and ‘criminal
short sellers.”’

One of the John Does, @nascardrivers69, tweeted about the private employment
history of a former Mil\/ledx employee and whistleblower.

@atlantadoctors “was set up with the primary goal of promoting l\/lil\/ledx’s
stock.”

@atlantadoctors claimed that lead counsel for Sparrow had withdrawn the day
after “counsel for Sparrow called counsel for MiMedx to present evidence of
additional improper litigation tactics on the part of l\/liMedx.”

@atlantadoctors changed the privacy settings of its account after counsel for
Span‘ow alerted counsel for MiMedx of Sparrow’s belief that MiMedx was

“orchestrating a social media campaign to tarnish Sparrow’s reputation.”

(R & R (Dkt. No. 84) at 6~7 (quoting and citing Cmplt. (Dkt. No. 6) 1111 28, 33-37)

 

II. PROCEDURAL HISTORY

The Complaint was filed on June 5 , 2018, and alleges defamation §§ ge and civil
conspiracy to defame against all Defendants. (Cmplt. (Dkt. No. 6) 111147"64)

Mil\/ledx and Petit moved to dismiss pursuant to Fed. R. Civ. P. l2(b)(6) (Dkt.
No. 44), and Petit moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) (Dkt. No. 46). On
October 31, 2018, this Court referred Defendants’ motions to Judge Parker for an R&R. (Dkt.
No. 72) On December 14, 2018, Judge Parker issued an R&R recommending that this Court
deny in part and grant in part Mil\/ledx and Petit’s motion to dismiss for failure to state a claim,
and grant Petit’s motion to dismiss for lack of personal jurisdiction (R&R (Dkt. No. 84) at 25)

28 U.S.C. § 636(1:))(1)(€) provides that, “[w]ithin fourteen days after being served
with a copy, any party may serve and file written objections to 1a magistrate judge’s] proposed

findings and recommendations . . .”2 28 U.S.C. § 636(b)(l)(C); §§ ali Fed. R. Civ. P. 72(b)(2)

 

2 The R&R recites the requirement that the parties must file objections within fourteen days of
service, pursuant to Rule 72 of the Federal Rules of Civil Procedure, and the consequences for a

failure to timely object:
NOTICE

The parties shall have fourteen days from the service of this Report and
Recommendation to file written objections to the Report and
Recommendation, pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the
Federal Rules of Civil Procedure. §_eg g_l_§p Fed. R. Civ. P. 6(a), (d) (adding
three additional days only When service is made under Fed. R. Civ. P.
S(b)(Z)(C) (mail), (D) (leaving With the clerk), or (F) (other means consented
to by the parties)).

If any party files written objections to this Report and Recommendation, the
opposing party may respond to the objections Within fourteen days after
being served With a copy. Fed. R. Civ. P. 72(b)(2). Such objections shall be
filed with the Clerk of the Court, with courtesy copies delivered to the
chambers of the Honorable Paul G. Gardephe at the United States
Courthouse, 40 Foley Street, New York, New York 10007, and to any
opposing parties § 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b).
Any requests for an extension of time for filing objections must be addressed

 

(“[w]ithin l4 days after being served with a copy of the recommended disposition, a party may
serve and file specific written objections to the proposed findings and recommendations”).

Plaintiff and Defendants filed timely objections to the R&R. (Objs. (Dkt. Nos.

92-94))
DISCUSSION
I. LEGAL STANDARDS
A. Review of a Magistrate Judge’s Report and Recommendation

 

This Court “may accept, r‘eject, or modify in whole or in part” findings or
recommendations issued by a magistrate judge. 28 U.S.C. § 636(b)(l).

A district court must review § Q\LQ “those portions of the report or specified
proposed findings or recommendations to which objection is made.” ld_. “To the extent,
however, that the party makes only conclusory or general arguments or simply reiterates the
original arguments, the Court will review the Report strictly for clear error.” lndymac Bank,
F.S.B. v. Nat’l Settlement Agency, lnc, 07 Civ. 6865 (LTS), 2008 WL 4810043, at *l (S.D.N.Y.
Nov. 3, 2008); Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008) (“Reviewing courts
should review a report and recommendation for clear error where objections are merely
perfunctory responses, argued in an attempt to engage the district court in a rehashing of the
Same arguments set forth in the original petition.” (citation and internal quotation marks

Omitted)).

 

to Judge Gardephe. The failure to file these timely objections will result in a
Waiver of those objections for purposes of appeal. §§ 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).

(R&R (Dkt No. 84) at 25) (emphasis in original)

 

A “party generally waives judicial review of an issue[j when he or she fails to
make timely objection to a magistrate judge’s report, as long as all parties receive clear notice of
the consequences of their failure to object.” DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000)

(citing Small v. Sec’y of Health & Human Servs., 892 F.2d l5, 16 (2d Cir. 1989) (per curiam));

 

s_e§ also Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir.'2002) (“Where parties
receive clear notice of the consequences failure timely to object to a magistrate’s report and
recommendation operates as a waiver of further judicial review of the magistrate’s decision.”).
“A magistrate [judge] . . . may issue orders regarding nondispositive pretrial
matters The district court reviews such orders under the clearly erroneous or contrary to law
standard.” Thomas E. Hoar, Inc. v. Sara Lee Corr).1 900 F.2d 522, 525 (2d Cir. 1990) (internal
citation marks omitted). “l\/iatters concerning discovery generally are considered
‘nondispositive’ of the litigation.” Ritchie Risk-Linked Strategies Trading (lreland}, Ltd. v.

Coventry First LLC, 282 F.R.D. 76, 78 (S.D.N.Y. June 5, 2012) (quoting Thomas E. Hoar lnc.,

 

900 F.2d at 525) (internal quotation marks omitted).

B. Motion to Dismiss Standard
1. Rule 12(1))(6) Failure to State a Claim

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.
l_qbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. 544, 570 (2007)).
“In considering a motion to dismiss . . . the court is to accept as true all facts alleged in the
complaint,” Kassner v. 2nd Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing
Doughertv v. Town ofN. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),
and must “draw all reasonable inferences in favor of the plaintiff.” Li (citing Fernandez v.

oha-tort 471 ssa 45, 51 (za Cir. 2006)).

 

A complaint is inadequately pleaded “if it tenders ‘nal<ed assertion[s]’ devoid of
‘fulther factual enhancement,”’ lgb__al, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and
does not provide factual allegations sufficient “to give the defendant fair notice of what the claim
is and the grounds upon which it rests,” Port Dock & Stone Corp. v. Oldcastle Northeast, Inc.,
507 F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice [to
establish entitlement to relief].” l_q@, 556 U.S. at 678.

“In considering a motion to dismiss for failure to state a claim pursuant to Rule
12(b)(6), a district court may consider the facts alleged in the complaint, documents attached to
the complaint as exhibits, and documents incorporated by reference in the complaint,” MQ

v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (citing Chambers v. Time Warner,

 

lng, 282 F.3d 147, 153 (2d Cir. 2002); Havden v. Ctv. ofNassau, 180 F.3d 42, 54 (2d Cir.
1999)). Additionaliy, “[w]here a document is not incorporated by reference, the court may
never[thejless consider it Where the complaint ‘relies heavily upon its terms and effect,’ thereby
rendering the document ‘integral’ to the complaint.” ld_; (quoting Mangiafico v. Blumenthal, 471
F.3d 391, 398 (2d Cir. 2006)).

2. Rule 12(b)(_2) Personaf .}urisdiction

“The plaintiff bears the burden of establishing that the court has jurisdiction over
the defendant when served With a Rule 12(b)(2) motion to dismiss.” Whitaker v. Am.
Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). Prior to discovery, a plaintiff may carry this
burden “‘by pleading in good faith . . . legally sufficient allegations of jurisdiction, LQ., by

making a “prima facie showing” ofjurisdiction.”’ Whitaker 261 F.3d at 208 (quoting Jazini v.

 

Nissan Motor Co. Ltd. 148 F.3d 181, 184 (2d Cir. 1998) (quoting Ball v. Metallurgie Hobol<en-

 

Ovei:pelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990))). “A district court has ‘broad discretion’ in

 

deciding such a motion. . . .” Realuyo v. Villa Abrille, No. 01 Civ. 10158 (JGK), 2003 WL
21537754, at *2 (S.D.N.Y. Juiy 8, 2003), affd sub nom. Realuvo v. AbrilleJ 93 F. App’x 297
(2d Cir. 2004) (quoting CutCo lndus. v. Naughton, 806 F.2d 361, 364 (2d Cir. 1986)).

II. DEFAMATION

A. Legal Standards

“‘To state a claim for defamation under New Yorl< law, the plaintiff must allege
(1) a false statement about the plaintiff; (2) published to a third party without authorization or
privilege; (3) through fault amounting to at least negligence on [the] part of the publisher; (4)
that either constitutes defamation per § or caused “special damages.””’3 Thai v. Cayre Grp.,
LLd., 726 F. Supp. 2d 323, 329 (S.D.N.Y. 2010) (quoting Gargiulo v. Forster & Garbus, Esqs.,
651 F,Supp.2d 188, 192 (S.D.N.Y. 2009) (quoting Dillon v. Citv ofNew Yorl<, 261 A.D.2d 34,
38 (1st Dep't 1999))). “A defamation claim ‘is only sufficient if it adequately identifies “the
purported communication, and an indication of who made the communication, when it Was
made, and to Whom it was communicated.””’ ld_. (quoting Scholastic, Inc. v. Stouffer, 124
F.Supp.2d 836, 849 (S.D.N.Y. 2000) (quoting Broome v. Biondi, No. 96 Civ. 805, 1997 WL

83295, ar *2 (s.D.N.Y. Feb. 10, 1997))).

B. Analysis

1. Whether Sparrow Is a Limited Purpcse Public Figure

lf an alleged defamatory statement was made about a public figure or a limited

purpose public figure, the Complaint must plead facts showing that the statement Was made With

 

3 “The parties’ briefs assume that New York law controls, and such ‘implied consent is
sufficient to establish choice of law.”’ Krumme v. WestPoint Stevens lnc., 238 F.3d 133, 138
(2d Cir. 2000) (citing Telu'an-Berkelev Civil & Env’t Eng’rs v. Tippetts-Abbett~McCarthv-
Stratton, 888 F.Zd 239, 242 (2d Cir. 1989))', g Def`. Br. (Dkt. No. 45) at 8-9; Pltf. Br. (Dkt. No.
58) at 15.

10

 

“actual malice.” New York Times Co. v. Sullivan, 376 U.S. 254, 279~80 (1964); Contemporary
Mission, Inc. v. New York Times Co., 842 F.2d 612, 621 (2d Cir. 1988) (the “actual malice”
requirement applies to limited purpose public figures). Judge Parker concluded that Sparrow is
not a limited purpose public figure, and that accordingly the actual malice standard does not
apply. (R&R (Dkt. No. 84) at 17) Because l\/lil\/ledx does not object to this portion of the R&R,
the Court reviews for clear error. 7

An entity is a limited purpose public figure if it “(1) successfully invited public
attention to [its] views in an effort to influence others prior to the incident that is the subject of
litigation; (2) voiuntarily injected [itself] into a public controversy related to the subject of the
litigation; (3) assumed a position of prominence in the public controversy; and (4) maintained
regular and continuing access to the media.” Lerman v. Fiynt Distrib. Co., 745 F.2d 123, 136-37
(2d Cir. 1984).

Judge Parker analyzed this issue as follows: In their moving papers, Defendants
argue that one of Sparrow’s principals - Koppikar ~ published articles and blog posts online
under the name “Friendly Bear.” (Def. Br. (Dkt. No. 45) at 22)

According to Mil\/[edx, Koppikar’s postings as “Friendly Bear” . . . somehow
render Sparrow a limited purpose public figure. This argument fails for a few
reasons First, Koppikar’s name does not appear on Friendly Bear’s posts, so the
Court is not convinced that Koppikar even made the statements at issue. Second,
even assuming Koppikar made the statements, MiMedX fails to show that
Koppikar’s statements may be attributed to Sparrow. There is no evidence that
these comments were made on behalf of Sparrow, as Priendly Bear’s posts do not
state that they reflect Sparrow’s views. Thus, even if Koppikar did make the
statements, the statements still cannot be attributed to Sparrow without any
evidence showing that Koppikar was acting within the scope of his employment
when he made the statements §mee“ Garrison v. Toshiba Bus. Sol. (USA) lnc., 907
F. Supp. 2d 301, 309 (E.D.N.Y. 2012). Thus, Defendants have not shown that
Sparrow has “voluntarily injected fitself] into a public controversy” and
“successfully invited public attention to lits] views” through Friendly Bear’s
posts. Lerman|, 745 F.2d at 136.] Accordingly, Defendants’ argument that

11

 

Spairow is a limited purpose public figure that was required to plead actual
malice fails`.

(R&R (Dkt. No. 84) at 17) The Court finds no clear error in .ludge Parker’s analysis.

Accordingly, the actual malice standard does not apply here.

2. Statements 1l 2, 3, and 7

Statements made in a legal proceeding are afforded absolute immunity from
defamation claims, O’Brien v. Alexander, 898 F. Supp. 162, 171 (S.D.N.Y. 1995), and
statements fairly describing a legal proceeding are afforded qualified immunity from defamation
claims, N.Y. Civ. Rts. Law § 74. Judge Parker concluded that Statement l - made in the MiMedx
Action ~ is protected by absolute immunity, and that Statements 2, 3, and 7 ~ made about the-
l\/Iil\/Iedx Action - are protected by qualified immunity. (R&R (Dkt. No. 84) at 15-16)
Accordingly, she recommends that this Court grant Defendants’ motion to dismiss with respect
to these statements (l_c_i_. at 16)

Plaintiff objects to this recommendation, arguing that the MidMedx Action is a
“sham lawsuit,” and therefore statements made in or about it are not entitled to immunity (Pltf.
Obj. (Dkt. No. 93) at 2~5) Plaintiff made this argument before Judge Parker (Pltf. Br. (Dkt. No.
5 8) at 16-19), but she does not address it in the R&R. The Court will therefore review this
recommendation § M.

“Under New York law, ‘[i]n the context of a legal proceeding, statements by
parties and their attorneys are absolutely privileged if, by any view or under any circumstances

they are pertinent to the litigation.”’ O‘Brien, 898 F. Supp. at 171 (citing Grasso v. Mathew 164

 

A.D.2d 476, 479 (3d Dept. 1991)). This privilege covers statements made in pleadings and in
court. id at 171. Likewise, under New York law, statements made to governmental authorities,

such as the SEC, are accorded an absolute privilege “where they are made as part of or

12

 

preliminary to ‘ajudicial or quasi-judicial proceeding.”’ Fischkoff v. lovance Biotherapeutics,
ing 17 Civ, 5041 (GWG), 2018 WL 5074659, at *3~5 (S.D.N.Y. Oct. 17, 2018) (quoting
Rosenberg v. Metlife, Inc., 8 N.Y.3d 359, 365); see also Able Energv1 Inc. v. Marcum &
Kliegman LLP, 69 A.D.3d 443, 444 (1st Dept,. 2010) (statements made to SEC that could be
used in a quasi-judicial proceeding are absolutely privileged).

Under New York Civil Rights Law Section 74, statements that constitute fair and
true reporting on a judicial proceeding are entitled to a qualified privilege. N.Y. Civ. Rts. Law §
74 (“A civil action cannot be maintained against any person, firm or corporation, for the
publication of a fair and true report of any judicial proceeding . . .”). Section 74’s qualified
privilege applies to out-of~court reports or statements about a judicial proceeding that are a
“substantially accurate” description of the judicial proceeding E Holy Spirit Ass’n f`or
Unification of World Christianitv v. New York Times Co., 49 N.Y.2d 63, 67 (1979); § M
Lacher v. Engel, 33 A.D.3d 10, 17 (1st Dept. 2006); Karedes v. Ackerlev Grp., 423 F.3d 107,
119 (2d Cir. 2005). An out-of~court statement about a pleading is entitled to qualified immunity
so long as the Substance of the statement is substantially the same and does not “suggest more
serious conduct than that actually suggested in the official proceeding.” Lan Sang v. Ming Hai,
951 F. Supp.2d 504, 521 (S.D.N.Y. 2013); g also Southridge Capital l\/fgmt., LLC v. Lowrv, 01
Civ. 4880 (RO),' 2003 WL 68041, at *2 (S.D.N.Y. Jan. 7, 2003).

Neither absolute nor qualified immunity applies where a litigant “maliciously
institute[s] a judicial proceeding alleging false and defamatory charges, and[]then circulate[sj a
press release or other communication based thereon.” Williams v. Williams, 23 N.Y.2d 592, 599
(1969); Bridge C.A.T. Scan Assocs. v. Ohio-Nuclear lnc., 608 F. Supp. 1187, 1194 (S.D.N.Y.

1985) (Williams applies to both absolute and qualified immunity). A “[d]efendants’ intention to

13

 

use [an] action as . . . a device [to disseminate defamatory statements] is a factual issue” that
must be resolved by a jury. Halcvon lets, Inc. v. let One Grp., lnc., 69 A.D.3d 534, 534-35 (lst
Dept. 2010). °‘New York courts have consistently held that the Williams exception is a narrow
one and does not apply ‘in the absence of any allegation that the . . . action was brought
maliciously and solely for the purpose of later defaming the plaintiff.”’ Riel v. Morgan Stanley,
06 Civ. 524 (TPG), 2007 WL 541955, at *12 (S.D.N.Y. Feb. 16, 2007) (quoting Branca v.
ng_es_h, 191 A.D. 2d 872, 873 (2d Dept. 1984); citing Cuthbert v. Nat’l Org. for Women, 207
A.D. 2d 624, 624 (3d Dept. 1994)).
Here, the Complaint alleges that

Mil\/ledx initiated a campaign against Sparrow and others, falsely claiming they

were engaged in illegal and criminal short selling activities. Mil\/ledx has no

evidence that Sparrow has done anything illegal or criminal, yet l\/[il'\/Iedx has

made false claims and acted with reckless disregard for the truth in making

numerous defamatory statements about Sparrow. Further, Mil\/ledx has acted with
actual malice in its public representations regarding Sparrow.

(Cmplt. (Dkt. No. 6) 1111 43~44)

The Court agrees with Judge Parker that these conclusory allegations are not
sufficient to take MiMedx’s statements out of the ambit of immunity that the law affords to
statements made in or about a legal proceeding Defendants’ motion to dismiss will be granted
as to Statements 1, 2, 3, and 7.

3. Statements 5, 6, 8. 10, and 11

“To state a claim for defamation, the allegedly defamatory statement must be ‘of
and concerning the plaintiff.”’ :f_ljaj, 726 F. Supp. 2d at 329. Judge Parker concludes that
statements 5, 6, 8, 10, and 11 4 which refer to unidentified “short sellers” ~ do not meet the “of
and concerning” requirement (R&R (Dkt. No. 84) at 13) Accordingly, she recommends that

this Court grant Defendants’ motion to dismiss with respect to these statements (ld_.)

14

 

Plaintiff objects to this recommendation, arguing that the “of and concerning”
analysis is a question of fact for a jury to decide (Pltf. Obj. (Dkt. No. 93) at 5-6) Given that the
statements referring to “short sellers” were made during the pendency of the l`\/lil\/ledx Action,
Plaintiff argues “it is impossible to say that no reasonable person could conclude that all those
statements were about Sparrow.” (l_d_. at 6) This is the same argument Plaintiff raised before
Judge Parker. Compare (Pltf. Obj. (Dkt. No. 93) at 5-6) _w_ith (Pltf. Br. (Dkt. No. 58) at 20~22).
Accordingly, this portion of the R&R is reviewed for clear error.

“The ‘of and concerning’ element in defamation actions requires that the
allegedly defamatory comment refer to the plaintiff.” Bradv v. Ottawav Newspapers, Inc., 84
A.D.2d 226, 228 (2d Dept. 1981) (citing Julian v. Am. Bus. Consultants, Inc., 2 N.Y.2d 1
(195 6)). A court must dismiss a defamation claim where alleged defamatory statements “are
incapable of supporting a jury’s finding that the allegedly libelous statements refer to a plaintiff.”
Diaz v. NBC Universal. Inc., 536 F. Supp. 2d 337, 342 (S.D.N.Y. 2008) (quoting Church of
Scientologv Int’l v. Time Warner. lnc., 806 F. Supp. 1157, 1160 (S.D.N.Y. 1992), affd sub nom.
Church of Scientologv lnt'l v. Behar, 238 F.3d 168 (2d Cir. 2001)). “The Court must determine
whether, upon reading the statements, it would be clear that the plaintiff was the target of the
allegedly libelous statement to those who know him or her.” Chau v. Lewis, 935 F.Supp. 2d
644, 664 (S.D.N.Y. 2013).

“Under the group libel doctrine, a plaintiffs claim is insufficient if the allegedly
defamatory statement referenced the plaintiff solely as a member of a group.” Chtu'ch of
Scientology lnt'l, 806 F. Supp. at 1160 (citing New York Times Co., 376 U.S. at 254', Provisional
Gov’t of the Republic ofNew Afrika v. Am. Broad. Cos., 609 F.Supp. 104, 108 (D.D.C. 1985)

(“a defamatory statement directed against a group or class does not generally give rise to a cause

15

 

of action on behalf of its individual members”); Church of Scientologv v. F]vnn, 578 F.Supp.
266, 269 (D.l\/Iass. 1984); Talal v. Fanning, 506 F.Supp. 186, 187 (N.D.Cal. 1980) (dismissing
libel claim pursuant to group libel doctrine)). “Thus, if a plaintiff is libeled as a member of a
large group, the ‘of and concerning’ requirement is not properly pleaded.” Ld. “ln order to
overcome the group libel doctrine, the plaintiff must demonstrate that ‘the circumstances of the
publication reasonably give rise to the conclusion that there is a particular reference to the
member.”’ ld_. (quoting Restatement (Second) of 'l`orts, § 564A(b)).
ln Church of Scientologv lnt’l v. Time Warner, lnc., 806 F. Supp. 1157, Church
of Scientology lnternational (“CSl”) _ “one of three ‘management churches’ and . . . the Mother
Church of Scientology” 4 brought defamation claims against m magazine for statements
made in an article entitled “Scientology: the Cult of Greed.” I_cL at 1159. CSl claimed that
statements referring to “Scientology,” “the Church of Scientology,” “the church,” and “tlre Los
Angeles-based church” Were “of and concerning” CSl. I_d. at 1161. The court concluded that
“CSl’s suggestion that any reference to Scientology is necessarily a reference to CSI encounters
the bar of the group libel rule.” Ld.
The court reasoned that

CSl is one of hundreds of Scientology entities implicated by a reference to

“Scientology.” Because CSI has failed to demonstrate that the references in the

Article to “Scientology” particularly refer to CSI, as differentiated from the

hundreds of other Scientology entities, the Article’s references to “Scientology”

do not support a finding that CSI has sufficiently pleaded the “of and concerning”
requirement

l_di (citing Restatement (Second) of Torts § 564A(b)).

By contrast, the court found that the article’s references to “the Church of

Scientology” and “the church” “could support a finding that . . . [the] allegedly defamatory

16

 

statements are reasonably connected to CSI, given the hierarchical structure of the Church of

Scientology”:
Moreover, the reference to the “Los Angeles-based church” could be considered a
direct reference to CSI. Although there are other Scientology churches in
California, it appears that the limited number of such churches is insufficient to
compel application of the group libel rule. Considering CSI’s capacity as
“Mother Church,” the hierarchical structure of Scientology, and [a photograph
caption] identifying CSl’s headquarters as being located in Los Angeles, the
Court finds that these statements could support a finding that CSI sufficiently has
pleaded a reasonable connection to the statements sued upon.

Here, Statements 6, 10, and 11 refer to “short sellers” with no reference to the
Mil\/ledx action. Given that “short sellers” are commonplace in the stock market, Judge Parker
concluded that these references are “not sufficiently particular to differentiate the unidentified
‘short sellers’ from Sparrow specifically.” 'l`his Court finds no clear error in this conclusion.
E M, 935 F.Supp. 2d at 664 (“The Court must determine whether, upon reading the
statements, it Would be clear that the plaintiff was the target of the allegedly libelous statement to
those who know him or her.”). Accordingly, Defendants’ motion to dismiss will be granted as to
Statements 6, 10, and 11.

Statements 5 and 8 also refer to “short sellers,” but ~ unlike Statements 6, 10, and
11 - these statements refer to a subset of short sellers. Statement 5 is a press release accusing
short sellers of impersonating Petit in e~mails. (Cmplt. (Dkt. No. 6)11 19 ) lt refers to “the recent
short seller attacks on” MiMedx, and states that “[t]his particular group of short sellers continues
to resort to ridiculous and unscrupulous means to attempt to do damage to Mil\/ledx.” (l_d.
(emphasis omitted)) Statement 8 is drawn from remarks Petit made at a public conference,

Where he Said “that ‘short sellers’ are engaged in ‘illegal’ behavior” and “identified the short

17

 

sellers to Whom he was referring as those who l\/liMedx was going ‘down the civil path with.”’
(l<_i_- ll 23)

Judge Parker correctly determined that these statements are not actionable lt
would not “be clear that [Sparrowj was the target of the allegedly libelous statement to those
who know [of Sparrow].” M, 935 F. Supp. 2d at 664. The references to a group of short
sellers is not sufficient to meet the “of and concer'ning” standard, and Petit’s vague reference to a
short seller whom l\/Iil\/ledx was going “down the civil path with” does not alter the analysis

Def`endants’ motion to dismiss will be granted as to Statements 5 and 8.

4. Statements 4, 9, and 12

Judge Parker concluded that Statements 4, 9, and 12 4 which all refer to Aurelius
Value, the anonymous blogger - are sufficiently pled as “of and concerning” Plaintiff, because
Defendants themselves have publicly claimed that Aurelius Value is actually Sparrow. (R&R
(Dkt. No. 84) at 14) Accordingly, she recommends that this Court deny Defendants’ motion
with respect to these statements (I_d.)

Defendants object to this recommendation, arguing that Defendants only
identified Aurelius Value as Sparrow in a privileged document en the Mil\/ledx Action. (Def. Obj.
(Dkt. No. 92) at 12) Because a listener or reader would have to rely on a privileged statement in
order to make the connection between Aurelius Value and Sparrow, Defendants contend that
these statements are not “of and concerning” Sparrow. (Ld. at 12-13)

“Courts have allowed claims where the statement did not identify the plaintiff, but
named an individual who was understood to represent that plaintif .” Daytree at Cortland
Sguare, Inc. v. Walsh, 332 F. Supp. 3d 610, 632 (E.D.N.Y. 2018) (statement about a company ~
Daytree - was “of and concerning” two individuals -the Datres - because “(1) the Datres were

the only principals of Daytree, and ‘as the owners of such {a] closely~held corporation,’ their

18

 

‘ personal reputations are inseparany intertwined,’ (2) “‘Daytree” is a homophone for “Datre,”’
and (3) ‘[p]ublic response . . . [demonstrated that the Datres and Daytree] received equal and
distinctly separate harm”); see also Dalbec v. Gentleman's Companion, inc., 828 F.2d 921, 923
(2d Cir. 1987) (finding statement identifying plaintiff by her maiden name and address qualified
as “of and concerning” plaintiff because the audience “need[ed] only believe that it Was about
her”); Wexler v. Allegion (UK) Ltd.. 16 Civ. 2252 (ER), 2018 WL 1626346, at *9 (S.D.N.Y.
Mar. 30, 2018) (statement identifying a company 4 Zero 4 was “of and concerning” the plaintiff
4 Wexler 4 because “[a]ccording to Wexler, his wide-spread reputation in the industry made him
‘synonymous with Zero’ and people in the industry would have understood that a reference to
‘old Zero management’ was effectively a reference to Wexler”).

Here, nothing in Statements 4, 9, and 12 associates Sparrow with Aurelius Value.
lndeed, in these statements, Aurelius Value is presented as a stand-alone entity. While
Defendants alleged in the MiMedx Action and in a letter to the SEC4 that Sparrow was Aurelius
Value (Cmplt. (Dkt. No. '6) 1111 12-13, 24), Sparrow denied any association with Aurelius Value.
(lc_l_. 1111 12, 14-15, 21). Under these circumstances, the fact that Defendants alleged in the
MiMedX Action and in a letter to the SEC that Sparrow was Aurelius Value does not
demonstrate that someone knowledgeable of Sparrow who read or listened to Statements 4, 9,
and 12 would understand that Defendants’ reference to Aurelius Value was a reference to

Sparrow. g Robert D. Sack, Sacl< on Defamation: Libel. Slander, and Related Problems 2-149

 

4 ln the l\/lil\/ledx Action, Defendants claimed that “Sparrow Fund Management LP” was also
know as “Aurelius Value,” and alleged that “Aurelius Value is actually one or more of Sparrow’s
partners or employees, posting under a pseudonym for the benefit of themselves and/or
Sparrow.” Cmplt. at l, 13, Mil\/Iedx Grp. v. Sparrow Fund Mgmt. LP, No. 17 Civ. 7568 (PGG)
(KHP) (S.D.N.Y. Oct. 4, 2010), Dkt. No. 1. Defendants also stated in a Mimedex SEC filing
that Sparrow was Aurelius Value, and in a letter to the SEC that Aurelius Value is a “‘shill’
engaged in ‘recent illegal short selling.”’ (Cmplt. (Dkt. No. 6)1111 13, 24)

19

 

(4th ed. 2016) (“[T]he unexpressed intention of the defendant [is] irrelevant And it [is] similarly
irrelevant if the plaintiff, as opposed to third persons, underst[ands] the defamatory statement to

apply to him or her,”); see also Wexler, 2018 WL 1626346, at *8 (“a defamatory publication

 

may be ‘of and concer'ning’ a plaintiff as long as ‘ persons reading it will, in the light of the

119

surrounding circumstances, be able to understand that it refers to the [plaintiffj. (quoting

nunn v. ram ar Waur<in, 421 rad 137, 139 (2d Cir. 2005))).

 

Accordingly, the Court does not adopt Judge Parker’s recommendation as to
Statements 4, 9, and 12, and Defendants’ motion to dismiss will be granted as to these

statements .

For the reasons set forth above, Defendants’ motion to dismiss Plaintiff’ s

defamation claim will be granted in its entirety.

III. CIVIL C()NSPIRACY CLAIM

Judge Parker recommends this Court dismiss Plaintiff’s civil conspiracy claim,
because the Complaint alleges no facts to show that Defendants entered into an agreement to
defame Sparrow. (R&R (Dkt. No. 84) at 19) Sparrow has not objected to this recommendation
Accordingly, the Court reviews it for clear error.

To plead civil conspiracy under New York law,

plaintiff must demonstrate the [existence of the] underlying tort, plus the
following four elements: (1) an agreement between two or more parties; (2) an

overt act in furtherance of the agreement; (3) the parties' intentional participation
in the furtherance of a plan or purpose; and, (4) resulting damage or injury.

Treppel v. Biovail Co;p., No. 03 CIV. 3002 (PKL), 2005 WL 2086339, at °"5 (S.D.N.Y. Aug. 30,
2005) (citing World Wrestling Fed'n. Entm't.i lnc, v. Bozell, 142 F. Supp. 2d 514, 532-33

(S.D.N.Y. 2001)). “While plaintiff need not allege and prove that each defendant committed

20

 

every element of the underlying tort . . . [it] is required to demonstrate four elements in addition

to the underlying tort, including that there was an agreement between-the conspirators.” ldj
Here, Sparrow’s civil conspiracy claim fails a_b initi_o because it has not pleaded

facts sufficient to demonstrate the underlying tort of defamation Accordingly, Defendants’

motion to dismiss Sparrow’s civil conspiracy claim will be granted

IV. PERSONAL .]URISI)ICTI()N ()VER PETIT

Judge Parker recommends granting Petit’s motion to dismiss for lack of personal
jurisdiction (R&R (Dkt. No. 84) at 23) Plaintiff objects to this recommendation, referring the
Court to the arguments in its opposition brief. (Pltf. Obj. (Dkt. No. 93) at 6 (“Sparrow’s
opposition brief (Doc. No. 54) presented extensive authority and supporting facts making an
adequate prima facie showing that this Court has personal jurisdiction over Petit in this case.”))
Because Plaintiff merely cites to arguments made to Judge Parker, her recommendation is
reviewed for clear error.

Judge Parker concluded that

Sparrow has failed to make a prima facie showing that personal jurisdiction exists
over Petit. Turning first to general jurisdiction, Sparrow has not pled that Petit is
domiciled in New York; rather, it admits that he resides in Georgia. [(Cmplt.
(Dkt. No. 6) 11 3)] Likewise, Sparrow has not pled that Petit was served in New
York or otherwise consented to jurisdiction here. Sparrow’s allegations that Petit
transacted business in or regularly traveled to New York are not sufficient to
plead general personal jurisdiction _S_e_e Reich| v. Lopez, 38 F. Supp. 3d 436, 457
(S.D.N.Y. 2014)] lndeed, in its opposition to Petit’s motion to dismiss, Sparrow
did not contest the lack of general jurisdiction Thus, this Court does not have
general jurisdiction over Petit.

Sparrow also has failed to demonstrate that the Court has specific personal
jurisdiction over Petit. Sparrow fails to plead facts supporting a sufficient
connection between its underlying defamation and civil conspiracy to defame
claims and any actionable New York business “transaction” by Petit. @ SPCA}
ofUpstate N.Y., Inc. v. Am. Working Collie Assn.l, 18 N.Y.3d [400,} 403
[(2012)]. Sparrow does not identify any actions that Petit took in New York in his
personal capacity that were taken for the purpose of defaming Sparrow. 'l`he
actions it points to do not suffice Specifically, the filing of a lawsuit by MiMedx

21

 

in New York is not sufficient, even if Petit was the CEO of the company at the
time _Se§ AMPA Ltd. v. Kentfield Capital LLC, No. 00-cv-0508 (NRB), 2001
WL 204198, at *2 n.5 (S.D.N.Y. Mar. 1, 2001) (“There is no support for the
proposition that filing an action on behalf of a corporation in and of itself subjects
the individual directors of that corporation to personal jurisdiction in New York
without regard to the directors’ own contacts with the forum.”) Sparrow’s
allegations that Petit conducts regular business in New York and has a consistent
presence here are insufficient because 4 even if true - Sparrow does not
demonstrate that Petit’s business and presence in New York has a direct relation
to the alleged defamation _Sle Fischer| v. Stiglitzl, [15 Civ. 6266 (A.ll\l),] 2016
WL 3223 627, at *7 [(S.D.N.Y. June 8, 2016)]. Moreover, the fact that Statement
8 was made when Petit was in New York on company business is insufficient
because Sparrow does not plead any nexus between the allegedly defamatory
statement and Petit’s transactions in New York. Best Van Lines1 inc.l v. Walkerl,
490 F.3d [239,j 248 [(2d Cir. 2007)] (“[T]he act of uttering a defamation, no
matter how loudly, is not a transaction of business that may provide the
foundation for personal jurisdiction”). Further, that the allegedly defamatory
statements made by Petit were posted online, made generally to the investing
public, and included in press releases is not sufficient because, again, Sparrow
pleads no facts showing a direct relation between any of the allegedly defamatory
statements and Petit’s business transactions in New York. _S_e§ § at 253.

Accordingly, this Court recommends granting Petit’s motion to dismiss because
Sparrow has failed to meet its burden to make a prima facie showing that the
Court has personal jurisdiction over Petit in this action.

(R&R (Dkt. No. 84) at 22-23) (footnote omitted) The Court finds no clear error in this analysis5

Judge Parker also “recornmends denying Sparrow’s request for limited

jurisdictional discovery to ‘achieve certainty’ on whether the Court has personal jurisdiction over

Petit because Sparrow has not shown that discovery is likely to produce the facts needed to

establish jurisdiction over Petit.” (R&R (Dkt. No. 84) at 23 n.4 (citing Haber v. U.S., 823 F.3d

746, 753 (2d Cir. 2016)) Again, the Court finds no clear error in this recommendationl

Defendant Petit’s motion to dismiss for lack of personal jurisdiction will be

granted

 

5 In a February 22, 2019 letter, Plaintiff requests that 4 in the event Petit’s motion to dismiss is
granted 4 the Court transfer the claims against Petit to a U.S. District Court in Florida or
Georgia. (Pltf. Ltr. (Dkt. No. 103) at 2) That request is denied.

22

 

V. LEAVE TO AMEND

“[l]t is often appropriate for a district court, When granting a motion to dismiss for
failure to state a claim, to give the plaintiff leave to file an amended complaint.” Van Buskirk v.
N.Y. Times Co., 325 F.3d 87, 91 (2d Cir. 2003) (citing Branum v. Clark, 927 F.2d 698, 705 (2d
Cir. 1991)). “Leave to amend should be freely granted, but the district court has the discretion to
deny leave if there is a good reason for it, such as futility, bad faith, undue delay, or undue
prejudice to the opposing party.” Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002)
(citations omitted).

Sparrow has requested leave to amend in the event this Court dismisses the
Complaintl (Pltf. Opp. (Dkt. No. 58) at 28) Here, Defendants have not pointed to any
compelling reason Why leave to amend should be denied. Moreover, it is not clear that any

amendment would be futile Accordingly, leave is granted to move to amend.

23

 

CONCLUSION
The Court adopts Judge Parker’s R&R as set forth above Defendants’ motion to
dismiss for failure to state a claim is granted. Defendant Petit’s motion to dismiss for lack of
personal jurisdiction is granted The Clerk of Court is directed to terminate the motions (Dkt.
Nos. 44, 46). Any motion for leave to amend will be filed by April 15, 2019. The proposed
Amended Complaint will be attached to the motion as an exhibit

Dated: New York, New York
l\/larch 31, 2019

SO ORDERED.
f\_

141 a z ,»
f&adi§ /iié"€lt#/r¢w
Paul G. Gardephe if
United States District Judge

24

 

